Citation Nr: 9925733	
Decision Date: 09/09/99    Archive Date: 09/21/99

DOCKET NO.  94-49 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Hancock, Associate Counsel

INTRODUCTION

The appellant served on active duty from November 1968 to 
September 1975.

This matter initially came before the Board of Veterans 
Appeals (Board) on appeal of a November 1993 rating action by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
located in Providence, Rhode Island.


REMAND

In conjunction with a September 1997 Board Remand, the RO in 
October 1997 requested the National Archives & Records 
Administration (Archives), U.S. Air Force Liaison, and the 
National Personnel Records Center (NPRC) in order to obtain 
copies of pertinent pages from the appellant's Official 
Military Personnel File (OMPF) to attempt to verify his 
Temporary Duty Assignments (TDY), to include TDY orders, unit 
and duty assignments, Commander's evaluations, and personnel 
actions such as promotions, awards or commendations.  

The NPRC in December 1997 furnished copies of available 
personnel records.  However, no response was received from 
the National Archives & Records Administration (Archives), 
U.S. Air Force Liaison.  

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court), in Stegall v. West, 11 Vet. App. 268 
(1998), indicated, in pertinent part, that there exists a 
"compelling need to hold...that a remand...by the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders."  

A review of the record indicates that the RO had some 
difficulty identifying the veteran's current address.  The 
most recent correspondence to the veteran was mailed to a 
Maryland address.  It is unclear from what source this 
address was obtained.

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  It is requested that the RO indicate 
from what source they obtained the 
veteran's current address.  

2.  The RO should again furnish the 
appellant a copy of the August 1993 
letter from the U.S. Army & Joint 
Services Environmental Support Group 
(ESG), now redesignated as the U.S. Armed 
Services Center for Research of Unit 
Records (USASCRUR), which sets forth the 
information required to verify his 
claimed stressors.  He should be informed 
that he has another opportunity to submit 
the information requested in the 
September 1997 Board Remand and the RO's 
letter dated in October 1997.

3.  The RO is requested to send a follow-
up letter to the National Archives & 
Records Administration (Archives), U.S. 
Air Force Liaison for their assistance in 
obtaining the previously requested 
information. 

4.  After undertaking any additional 
development deemed appropriate (please 
see September 1997 Board Remand), the RO 
should readjudicate the issue in 
appellate status.

If the benefit sought is not granted, the appellant and his 
representative should be furnished a Supplemental Statement 
of the Case and an opportunity to respond.  Thereafter, the 
case should be returned to the Board for appellate 
consideration, if otherwise in order.  The Board intimates no 
opinion as to the ultimate outcome of the case.  The 
appellant need take no action unless he is further informed.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


